DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goo et al. (US 20150222032) in view of Wang (US 20180025685).
Regarding claim 1, Goo discloses (Figs. 1-19) a liquid crystal display device comprising: a liquid crystal panel (100; section 0066); a controller (600) configured to control the liquid crystal panel; and a relay substrate (400) provided between the liquid crystal panel and the controller, wherein: the relay substrate and the controller are connected by a plurality of cables (800); the relay substrate comprises a plurality of first connectors (500) to which one end of the cables is connected; the controller comprises: a microcomputer (600a); and a plurality of second connectors (700) which are paired with the first connectors and to which the other end of each of the cables is connected.
Goo does not necessarily disclose the relay substrate and the controller comprise a line pattern to form a test circuit which feeds a test signal back to an input pin of the microcomputer from an output pin of the microcomputer, and which transfers the test signal from the controller 
Wang discloses (Figs. 1-5) the relay substrate (First Source Printed Circuit Board, Second Source Printed Circuit Board) and the controller (Control Board) comprise a line pattern (through the Flexible Circuit Boards) to form a test circuit which feeds a test signal back to an input pin of the microcomputer (Timing Controller) from an output pin of the microcomputer, and which transfers the test signal from the controller to the relay substrate and returns the test signal from the relay substrate to the controller in each pair of the first connectors and the second connectors (ends of the Flexible Circuit Boards); and the microcomputer is configured to output the test signal from the output pin, and to determine a connecting state of the cables (Flexible Circuit Boards) that connect the relay substrate and the controller based on a state of feedback of the test signal to the input pin (sections 0029, 0036-0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an easy to implement and simple to calculate testing method. 
Regarding claim 2, Goo discloses (Figs. 1-19) the plurality of cables are flat flexible cables (800; section 0088); the plurality of first connectors (500) and the plurality of second connectors (700) are flat flexible cable connectors; and the line pattern forms the test circuit such that the test signal is transferred from the controller to the relay substrate (400) and returned from the relay substrate to the controller (600), using first and last ones of signal lines arranged in line 
Regarding claim 3, Goo does not necessarily disclose the microcomputer is configured to output an optional pulse waveform from the output pin as the test signal, and to determine a connecting state of the cables according to whether or not the optional pulse waveform is fed back to the input pin with a specific timing. 
Wang discloses (Figs. 1-5) the microcomputer (Timing Controller) is configured to output an optional pulse waveform from the output pin as the test signal, and to determine a connecting state of the cables (Flexible Circuit Boards) according to whether or not the optional pulse waveform is fed back to the input pin with a specific timing (sections 0029, 0036-0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an easy to implement and simple to calculate testing method.
Regarding claim 4, Goo does not necessarily disclose the microcomputer is configured to repeat, a predetermined number of times, outputting the optional pulse waveform from the output pin and determining whether or not the optional pulse waveform is fed back to the input pin with a specific timing, and to determine that the cables are normally connected when it is confirmed that the optional pulse waveform is fed back to the input pin with the specific timing in all of the determinations repeated a predetermined number of times.
Wang discloses (Figs. 1-5) the microcomputer (Timing Controller) is configured to repeat, a predetermined number of times, outputting the optional pulse waveform from the output pin and determining whether or not the optional pulse waveform is fed back to the input pin with a specific timing, and to determine that the cables (Flexible Circuit Boards) are normally 
Regarding claim 8, Goo does not necessarily disclose the microcomputer is configured to output an optional pulse waveform from the output pin as the test signal, and to determine a connecting state of the cables according to whether or not the optional pulse waveform is fed back to the input pin with a specific timing.
Wang discloses (Figs. 1-5) the microcomputer (Timing Controller) is configured to output an optional pulse waveform from the output pin as the test signal, and to determine a connecting state of the cables (Flexible Circuit Boards) according to whether or not the optional pulse waveform is fed back to the input pin with a specific timing (sections 0029, 0036-0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an easy to implement and simple to calculate testing method.
Regarding claim 9, Goo does not necessarily disclose the microcomputer is configured to repeat, a predetermined number of times, outputting the optional pulse waveform from the output pin and determining whether or not the optional pulse waveform is fed back to the input pin with a specific timing, and to determine that the cables are normally connected when it is confirmed that the optional pulse waveform is fed back to the input pin with the specific timing in all of the determinations repeated a predetermined number of times.

Regarding claim 13, Goo discloses (Figs. 1-19) a liquid crystal display device comprising: a first substrate (100; sections 0066, 0068); and a second substrate (600), wherein: the first substrate comprises a plurality of first connectors (500) to which one end of each of a plurality cables (800) is connected; the second substrate comprises: a microcomputer (600a); and a plurality of second connectors (700) which are paired with the first connectors and to which the other end of each of the cables is connected.
Goo does not necessarily disclose the first substrate and the second substrate comprise a line pattern to form a test circuit which feeds a test signal back to an input pin of the microcomputer from an output pin of the microcomputer, and which transfers the test signal from the second substrate to the first substrate and returns the test signal from the first substrate to the second substrate in each pair of the first connectors and the second connectors; and the microcomputer is configured to output the test signal from the output pin, and to determine a connecting state of the cables that connect the first substrate and the second substrate based on a state of feedback of the test signal to the input pin.
. 
Allowable Subject Matter
Claims 5-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display of claim 5, in particular the limitations of a light emitting diode (LED), wherein the LED is turned on to report a connection failure of the cables. The prior art does not disclose or suggest the liquid crystal display of claim 6, in particular the limitations of a light emitting diode (LED), wherein the LED is turned on to report a connection failure of the cables. The prior art does not disclose or suggest the liquid crystal display of claim 7, in particular the limitations of a light emitting diode (LED), wherein the LED is turned on to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871